—Appeal from a judgment of the Supreme Court (Torraca, J.), entered May 15, 1998 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule that prohibits inmates from possessing weapons. The determination of guilt was upheld on administrative appeal and petitioner thereafter commenced this CPLR article 78 proceeding, which Supreme Court dismissed on the merits.* We affirm. Contrary to petitioner’s argument, we find no error in the Hearing Officer’s denial of petitioner’s request to call further correction officers who were on duty during the relevant time period inasmuch as the record supports the conclusion that their testimony would be irrelevant (see, Matter of Fletcher v Murphy, 249 AD2d 638, 639). Additionally, we are unpersuaded by petitioner’s contention that the Hearing Officer was biased and, in any event, petitioner failed to establish that the outcome of the hearing flowed from the alleged bias (see, Matter of Lawrence v Headley, 257 AD2d 837, 838).
Cardona, P. J., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.

 Inasmuch as the petition only raises procedural challenges and does not raise an issue of substantial evidence, Supreme Court properly retained the matter for disposition (see, Matter of Barnhill v Coombe, 239 AD2d 719, 720, n) but should not have addressed the sufficiency of the evidence.